
Exhibit 10.19



AGREEMENT












     Agreement made as of April 26, 1995, by and between



Photronics, Inc., a Connecticut corporation having its principal



offices at 1061 East Indiantown Road, Jupiter, Florida 33477 (the



"Company") and ______________, _________________, ________,



________________ (the "Owner").









     WHEREAS, the ____________________ (the "Executive) serves as



an Executive Officer of the Company; and









     WHEREAS, the Company and the Owner desire to enter into an



agreement whereby the Company will provide certain insurance and



other benefits on the life of the Executive.









     NOW, THEREFORE, in consideration of the mutual covenants and



obligations set forth in this Agreement, the Company and the Owner



hereby agree as follows:









I - DEFINITION OF TERMS AND CONSTRUCTION






  A)   Definitions:






(1)  "Owner" shall mean the owner of the Policy.






(2)  "Policy" shall mean the life insurance policy on the life of



the Executive owned by the Owner which is purchased with premiums



paid by the Company.






(3)  "Board of Directors" shall mean the Board of Directors of the



Company.






(4)  "Code" shall mean the Internal Revenue Code of 1986, as



amended from time to time, or any successor statute.






(5)  "Effective Date" shall mean the date hereof.






  B)   Plurals:



     Where appearing in this Agreement, the singular shall include



the plural, and vice-versa, unless the context clearly indicates a



different meaning.






  C)   Headings:



     The headings and sub-headings in this Agreement are inserted



for the convenience of reference only and are to be ignored in any



construction of the provisions hereof.






II - PAYMENT OF PREMIUMS



     The Company agrees that provided the Executive remains in the



employ of the Company, the Company will timely pay $______ each



year for insurance premiums (the "Premiums") under the Policy for



a period of ten (10) years from the Effective Date.  If the



Executive leaves the employ of the Company (including as a result



of a discharge by the Company), the Company shall have no further



obligations to make payments pursuant to this Article II, except as



set forth in Article IV, below.  Except as provided in Article IV,



below, in the event the Executive shall only be in the employ of



the Company for a portion of any year during the ten (10) year



period referred to above, the obligation of the Company to pay



premiums for that year shall be pro-rated based on the number of



whole or partial months the Executive was employed for that year



divided by twelve (12).






III - REPAYMENT OF PREMIUMS



     The Owner shall assign to the Company, in accordance with the



form of assignment attached hereto (the "Assignment"), the right to



the proceeds and cash value of the Policy to the extent of Premiums



paid by the Company.  The Owner shall have all other rights to the



Policy except that the Owner shall not surrender or cancel the



Policy or withdraw any cash value of the Policy unless and until



the Company's right to receive a refund of Premiums paid has been



satisfied or waived; provided further, however, that nothing



contained herein shall require the Owner or the Executive to pay



any premiums under the Policy.  The Company's right to receive a



repayment of Premiums paid shall be limited to the proceeds and



cash value of the Policy and shall be non-recourse to the Owner and



the Executive.









IV - RETIREMENT



     In the event the Executive retires from the employ of the



Company, the Company agrees that it shall continue paying Premiums



for that number of years equal to the number of complete years of



service with the Company completed by the Executive since the date



of this Agreement but for not more than five (5) years or the



remaining portion of term set forth in Article II, above, whichever



is less; provided that, if the Executive shall be engaged in any



activities which are competitive with the Company, which activities



continue after written notice from the Company, the Company shall



have no further obligation to pay any Premiums under this



Agreement.  In order to retire from the Company, the Executive must



be at least 55 years of age, have been employed by the Company for



at least 20 years and have been employed by the Company for at



least three (3) years since the date of this Agreement.  In the



event the Executive retires and has been employed by the Company



for at least three (3) years since the date of this Agreement, the



Company agrees that it shall waive, upon such retirement, its right



to receive a refund of Premiums in accordance with Article III.









V - TERMINATION OF EMPLOYMENT



     In the event the Executive leaves the employ of the Company



for any reason (including discharge by the Company), except for



retirement in accordance with Article IV, above, the Company



reserves the right, and the Owner assigns to the Company, the right



to cancel the Policy in order to obtain a repayment of Premiums



paid from the cash value of the Policy.  Any cash value in excess



of the Premiums shall belong to the Owner.



VI - BENEFICIARY/DIVIDENDS



     Except as set forth in Article III above, or Article VII



below, the Owner shall have the right to designate the beneficiary



of the Policy.  The Owner agrees that so long as the Company's



right to receive a refund of Premiums paid has not been satisfied



or waived, all dividends declared on the Policy shall be applied to



purchase additional paid up insurance on the life of the Executive



unless the Company consents to another application.









VII - RIGHTS TO THE PROCEEDS AT DEATH



     Upon the death of the Executive while this Agreement is in



force, the Owner will, without delay, take whatever action is



necessary and required to collect the total death proceeds payable



under the Policy from the insurer.  Proceeds of the Policy equal to



the Premiums paid by the Company shall be paid to the Company by



the insurer unless repayment of the Premiums have been waived by



the Company.  The balance of the proceeds of the Policy shall be



paid to the beneficiary of the Policy by the insurer.









VIII - AMENDMENTS






(1)  The Company and the Executive may, by a written instrument



signed by both such parties, amend this Agreement at any time and



in any manner.






(2)  The Company reserves the right to amend, in whole or in part,



and in any manner, any or all of the provisions of this Agreement



by action of its Board of Directors for the purposes of complying



with any provision of the Code or any other technical or legal



requirements, provided that no such amendment shall reduce the



amount of the Premiums to be paid by the Company.









IX - RELEASE



     At any time, the Owner shall have the right to pay cash to the



Company in an amount equal to the Premiums paid by the Company in



exchange for the Company's interest in such Policy.  In such event,



the Company shall transfer its interest in such Policy to the



Owner.  Upon release by the Company of all of its interest in such



Policy, the Owner will thereafter own such Policy free from the



Assignment and from this Agreement.









X - MISCELLANEOUS






  A)   Rights of Creditors:



     Neither the Owner, the Executive nor any other persons shall



have any interest in any Premiums to be paid by the Company or in



amounts to be paid to the Company under the Policy by the insurer,



such amounts being subject to the claims of the Company's general



creditors.






  B)   Agents:



     The Company may employ agents and provide for such clerical,



legal, actuarial, accounting, advisory or other services as it



deems necessary to perform its duties under this Agreement.  The



Company shall bear the cost of such services and all other expenses



it incurs in connection with the administration of this Agreement.






  C)   Liability and Indemnification:



     Except for its own gross negligence, willful misconduct or



willful breach of the terms of this Agreement, the Company shall be



indemnified and held harmless by the Owner against liability or



losses occurring by reason of any act or omission of the Company or



any other person.






  D)   Cooperation of Parties:



     All parties to this Agreement and any person claiming any



interest hereunder agree to perform any and all acts and execute



any and all documents and papers which are necessary or desirable



for carrying out this Agreement or any of its provisions.






  E)   Governing Law:



     This Agreement is made and entered into in the State of



Florida and all matters concerning its validity, construction and



administration shall be governed by the laws of the State of



Florida.






  F)   Non-Guarantee of Employment:



     Nothing contained in this Agreement shall be construed as a



contract or guarantee of employment between the Company and the



Executive.






  G)   Counsel:



     The Company may consult with legal counsel with respect to the



meaning or construction of this Agreement, its obligations or



duties hereunder or with respect to any action or proceeding or any



question of law, and it shall be fully protected with respect to



any action taken or omitted by it in good faith pursuant to the



advice of legal counsel.






  H)   Notices:



     For purposes of this Agreement, notices and all other



communications provided for in this Agreement shall be in writing



and shall be deemed to have been duly given when delivered



personally or mailed by United States registered or certified mail,



return receipt requested, postage prepaid, or by nationally



recognized overnight delivery service providing for a signed return



receipt, addressed to the Executive at the home address set forth



in the Company's records and to the Company at the address set



forth on the first page of this Agreement, provided that all



notices to the Company shall be directed to the attention of the



Board of Directors, or, where appropriate, to the Company's



Personnel Department, or to such other address as either party may



have furnished to the other in writing in accordance herewith,



except that notice of change of address shall be effective only



upon receipt.






  I)    Entire Agreement:



     This Agreement contains the entire understanding between the



Company and the Owner with respect to the payment of Premiums or



repayment of Premiums.






  J)   Severability:



     In the event any one or more provisions of this Agreement are



held to be invalid or unenforceable, such illegality or



unenforceability shall not affect the validity or enforceability of



the other provisions hereof and such other provisions shall remain



in full force and effect unaffected by such invalidity or



unenforceability.






  K)   Execution in Counterparts:



     This Agreement may be executed in any number of counterparts,



each of which shall be deemed to be an original, but all of which



together shall constitute one and the same instrument.












     IN WITNESS WHEREOF, the parties hereto have caused this



Agreement to be executed as of the day and year first above



written.






                                       PHOTRONICS, INC.












                                   By: _________________________



                                    Name:



                                   Title:






_________________________









     The undersigned, the Executive named in the above agreement,



consents to the issuance of the Policy.












                                   ______________________________






              ASSIGNMENT OF LIFE INSURANCE DEATH BENEFIT



                           AS COLLATERAL






                     (Execute in duplicate)









A)   For value received, the undersigned hereby assigns, transfers



and sets over to PHOTRONICS, INC., its successors or assigns,



(herein called the Assignee") the death benefit under Policy No.



_________, issued by Massachusetts Mutual Life Insurance Company or



its MML affiliated Insurance Company (herein called the "Insurer";



the identity of the Insurance Company is determined by the policy



number) and any supplementary contracts issued in connection



therewith (said policy and contracts being herein called the



"Policy"); upon the life of __________________________ and the



right to surrender the Policy subject to all of the terms and



conditions of the Policy and to all superior liens, if any, which



the Insurer may have against the Policy.  The undersigned by this



instrument agrees and the Assignee by the acceptance of this



assignment agrees to the conditions and provisions herein set



forth. 






B)   It is understood and agreed that the Assignee shall have the



right to collect from the Insurer the net proceeds of the Policy



when it becomes a claim by death or maturity and the right to



surrender the Policy and that all other rights under the Policy,



including, by way of illustration and not limitation, the right to



make the Policy loans, the right to designate and change the



beneficiary, and the right to elect and to receive dividends are



reserved exclusively to the owner of the Policy and are excluded



from this assignment and do not pass by virtue hereof and may be



exercised by the owner on the sole signature of the owner;



provided, further however, that the owner of the Policy shall not



make any Policy loans or change the manner in which dividends are



received or applied without the written consent of the Assignee.



Nothing herein shall affect funds, if any, now or hereafter held by



the Insurer for the purpose of paying premiums under the Policy.






C)   The Assignee covenants and agrees with the undersigned as



follows:






     1)     That any balance of sums received hereunder from the



Insurer remaining after payment of the then existing Liabilities,



matured or unmatured, shall be paid by the Assignee to the persons



entitled thereto under the terms of the Policy had this assignment



not been executed.






     2)     That the Assignee, not having any right to obtain



policy loans from the Insurer, will not take any steps to borrow



against the Policy, except that the owner of the Policy MAY direct



the Insurer to pay the proceeds of any Policy loan to the Assignee,



in which event the Assignee shall reduce the amount of existing



Liabilities by the amount of such Policy loan and interest accrued



to the date such Policy loans are repaid by the Assignee.






     3)     That the Assignee will upon request forward without



unreasonable delay to the Insurer the Policy for endorsement of any



designation or change of beneficiary or any election of an optional



mode of settlement; provided, however, that any such designation,



change or election shall be made subject to this assignment and to



the rights of the Assignee hereunder.






     4)     That, upon surrender of the Policy or any portion



thereof or upon the surrender of any or all of the paid-up



additions standing to the credit of the Policy, if any, by the



undersigned at any time before any death benefit is payable under



the Policy, the Assignee shall have the right to collect such



surrender proceeds of the Policy or any such surrender value of



such paid-up additions up to the amount of the Liabilities and any



balance shall be paid to the owner of the Policy.






D)   This assignment of the life insurance death benefit under the



Policy is made as collateral security for all liabilities of the



undersigned, or any of them, to the Assignee, either now existing



or that may hereafter arise with respect to premiums advanced for



or paid on the Policy by the Assignee (all of which liabilities



secured or to become secured are herein called "Liabilities"). 






E)   The Insurer is hereby authorized to recognize the Assignee's



claim hereunder.  In the event any death benefit, surrender value,



cash value or other proceeds of the Policy are to be paid, the



Insurer shall request a joint statement from the Assignee and the



undersigned of the allocation of such proceeds.  Separate checks in



accordance with such joint statement shall be issued by the Insurer



and shall constitute full disclosure and release therefor to the



Insurer.  In the event the Assignee and the undersigned do not



agree to a joint schedule, the Insurer shall have the right to



place such proceeds in an escrow account for the benefit of



Assignee and the undersigned, as their interests may appear, and



the Escrow Agent shall hold such proceeds until the matter is



settled, either by mutual consent or a final binding judgment which



is no longer appealable.






F)   The Assignee may take or release other security, may release



any party primarily or secondarily liable for any of the



Liabilities, may grant extensions, renewals or indulgences with



respect to the Liabilities, or may apply to the Liabilities in such



order as the Assignee shall determine, the insurance death benefit



payable under the Policy hereby assigned without resorting or



regard to other security.






G)   In the event of any conflict between the provisions of this



assignment and provisions of the note or other evidence of any



Liability, with respect to the Policy or rights of collateral



security therein, the provisions of this assignment shall prevail.






H)   The undersigned declares no proceedings in bankruptcy are



pending against him and that his property is not subject to any



assignment for the benefit of creditors.












Signed and sealed this _________________ day of ___________, 19__.









____________________________            __________________________



   Witness                                      Owner









____________________________            ___________________________



   Address                                      Address









ACCEPTANCE OF ASSIGNMENT                ___________________________



                                                Date






ATTEST                                (TYPE/PRINT NAME OF ASSIGNEE)









(SEAL)                                  ___________________________






BY:__________________________           BY:________________________



    Signature and Title                      Signature and Title


















                      RELEASE OF ASSIGNMENT






     For Value Received, the Policy and all claims thereunder



conveyed by the within assignment are hereby released.






                                        PHOTRONICS, INC.






                                     By:___________________________






                                     Title:________________________






                                      Date:_________________________
